Citation Nr: 0331028	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  01-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On November 9, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran has recently identified 
the Anchorage, Alaska VAMC as a 
treating source.  (Note that the record 
already contains Anchorage, Alaska VAMC 
records from 4/99 to 3/00).  Attempt to 
obtain copies of any outstanding 
records from this facility, 
particularly any records prior to 4/99.  
Please ensure that if no additional 
records are available that confirmation 
of this fact be received and associated 
with the claims file.

2.  After completing the above 
development, make arrangements with the 
appropriate VA medical facility(ies) 
for the veteran to be afforded an 
audiological-ear disease examination(s) 
conducted by an audiologist or other 
available appropriate medical 
specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any hearing 
loss, which may be present.  Any 
further indicated special studies 
should be conducted.
The claims file and a separate copy of 
this development memo should be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction 
with the examination(s).  
The audiology examiner must administer 
and provide a report of audiological 
testing, to include the results of 
Maryland CNC speech recognition testing 
and bilateral auditory threshold 
testing at the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz.
The examiner(s) must fully addresses 
the following medical issues:
(a)	Does the veteran have a hearing 
loss disability (ies)?  If so, what 
is/are the diagnosis(es)?
(b)	Is it at least as likely as not 
that the currently identified hearing 
loss disability(ies) is/are related to 
the veteran's period of military 
service, or if preexisting service was 
aggravated thereby?  The examiner 
should opine as to whether any present 
hearing loss diagnosed on examination 
is a result of both service and/or 
post-service factors such as noise 
exposure, etc.

If such a determination cannot be made, 
the examiner(s) must so state.

In making this determination, the 
examiner(s) should discuss the impact, 
if any, of the veteran's in-service 
occupation as a jet engine mechanic, 
the lack of in-service documentation of 
diagnoses or complaints of hearing 
loss, and any post-service history of 
noise exposure or trauma. 

The Board directs the examiner(s) 
attention to the claims file's copy of 
the August 2002 hearing transcript in 
which the veteran provided further 
details of his in-service noise 
exposure. 

Any opinions expressed by the 
examiner(s) must be accompanied by a 
complete rationale.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





